Citation Nr: 1426617	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for mononucleosis.

4.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2011 VA Form 9, the Veteran requested a hearing before a member of the Board.  However, in a January 2012 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2013).

Additional evidence subsequent to the most recent November 2011 supplemental statement of the case (SOC) has been received by VA.  Specifically, the electronic record shows VA treatment records, dated from October 2011 to January 2012, have been associated with the electronic record as well as a June 2012 feet VA examination report.  These records were also referenced in a March 2013 rating decision only as to bilateral pes planus.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for mononucleosis, and entitlement to an evaluation in excess of 30 percent for bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An August 1992 rating decision denied entitlement to service connection for residuals of hepatitis and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final August 1992 rating decision is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied entitlement to service connection for residuals of hepatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hepatitis C has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for hepatitis C.  This award represents a grant of this specific issue on appeal, although the merits of the reopened claim will be addressed further in the remand section.  Therefore, VA's duties to notify and assist are rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for hepatitis in April 1992.  In an August 1992 rating decision, the RO denied the claim.  The Veteran was notified of the denial of the claim later that same month.  The Veteran did not appeal the August 1992 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Along with a December 2008 application for benefits, the Veteran filed a claim for service connection for hepatitis C, inferred from an associated completed hepatitis questionnaire.  A September 2009 rating decision denied the claim of entitlement to service connection for hepatitis C but did not address finality of the August 1992 rating decision and the issue of reopening the claim.  The Veteran's appeal of this decision forms the basis of the present appeal.  The denial of the claim on the merits was continued in a November 2011 SOC.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran is not prejudiced by the Board's adjudication in this regard as the decision herein finds new and material evidence  has been received to reopen the claim.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

With respect to the August 1992 rating decision which denied the claim of entitlement to service connection for residuals of hepatitis, the evidence of record included service treatment records and an April 1992 application for benefits.

New evidence added to the record since the August 1992 rating decision, consists of VA treatment records and an August 2009 VA liver, gall bladder, and pancreas examination report, and additional statements from the Veteran.  Specifically, VA treatment records list hepatitis C as an active problem and an October 2011 treatment addendum indicated the Veteran will need ongoing surveillance due to his hepatitis C.  

The Board finds that this evidence is new, particularly the August 2009 VA examination report because it was not previously before VA decision makers.  The VA treatment records are also material because they provide an indication of a current disability.  When the claim was denied by the RO on the merits in the August 1992 rating decision, the claim was denied because a review of the medical records did not indicate the existence of a residual disability attributable to hepatitis.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claim is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for a hepatitis C is addressed further in the remand below.


ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened, and to that extent only, the appeal is granted.



REMAND

The November 2011 VA examiner's opinion as to whether there is current mononucleosis disability is not wholly adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Specifically, the VA examiner does not reconcile his finding that there was no objective evidence of current infectious mononucleosis with the findings of the Epstein Barr profile in October 2011 which indicated a previous infection.  The current disability element of a service connection claim is satisfied when a Veteran has a disability at the time a claim is filed or during the pendency of the claim or proximate to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, a Veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.   Accordingly, the Board finds it necessary to remand this claim for another examination and etiological opinion that takes into account the entire pendency of the claim and the period proximate to the claim.
	
Additionally, the Board finds the August 2009 liver, gall bladder and pancreas VA examination report inadequate.  See Barr, 21 Vet. App. at 311-12.  Specifically, the VA examiner provided an opinion that the Veteran's hepatitis C is less likely as not due to service as there was no objective medical evidence of hepatitis C while in service.  However, the Board notes that the Veteran was hospitalized with hepatitis A in November 1973 and his June 1967 separation examination noted hepatitis under the summary of defects and diagnoses.  The August 2009 examination report did not provide the necessary discussion of the underlying rationale of the opinion, where most of the probative value of the opinion is derived.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Board therefore finds another examination is warranted.

The record reflects the Veteran receives regular treatment from the Jacksonville Outpatient Clinic located in Jacksonville, Florida.  Updated VA treatment records, North Florida/South Georgia Veterans Health System, to include the Jacksonville Outpatient Clinic, and any other associated outpatient clinics, from January 2012 to the present, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

Finally, the Veterans Appeals Control and Locator System (VACOLS) indicates the existence of an April 2013 NOD with respect to a March 2013 rating decision adjudication of entitlement to an increased rating for bilateral pes planus.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to increased evaluation for bilateral pes planus.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's recent VA treatment records, from the North Florida/South Georgia Veterans Health System, to include the Jacksonville Outpatient Clinic, and any other associated outpatient clinics, from January 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology for any mononucleosis or hepatitis C, diagnosed during the pendency of the appeal or proximate to the claim.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the following:

With respect to hepatitis C or residuals thereof, present at any time during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

The examiner is asked to specifically comment on the in-service clinical record which indicated hospitalization for hepatitis A during November 1973 to December 1973 and the June 1975 separation examination which noted hepatitis under summary of defects and diagnoses.

With respect mononucleosis, present at any time during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

If a current diagnosis of mononucleosis is not made, the examiner is instructed reconcile this finding with the November 2011 VA examination report's finding of a previous infection based on the Epstein Barr profile in October 2011.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Issue a SOC pursuant to the April 2013 NOD in VACOLS as to the March 2013 rating decision which denied entitlement to an evaluation in excess of 30 percent for bilateral pes planus.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for the issue, should the issue be forwarded to the Board for appellate consideration.

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


